                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA


v.                                Case No.: 8:18-cr-145-T-33AAS


GREGORY ALLEN DOUGLAS, JR.

_____________________________/

                               ORDER

      This matter comes before the Court pursuant to the

probation officer’s report requesting termination prior to

original expiration, (Doc. # 55), and memorandum recommending

early termination from supervision, (Doc. # 56), both filed

on   January   17,   2019.   Therein,   Mr.   Douglas’s    probation

officer,   Derrell   Steven,   recommends     that   Mr.   Douglas’s

probation be terminated early pursuant to 18 U.S.C. § 3564(c).

      Section 3564(c) provides:

      The court, after considering the factors set forth
      in section 3553(a) to the extent that they are
      applicable, may, pursuant to the provisions of the
      Federal Rules of Criminal Procedure relating to the
      modification of probation, terminate a term of
      probation previously ordered and discharge the
      defendant at any time in the case of a misdemeanor
      or an infraction or at any time after the expiration
      of one year of probation in the case of a felony,
      if it is satisfied that such action is warranted by
      the conduct of the defendant and the interest of
      justice.



                                 1
18 U.S.C. § 3564(c).

      Mr. Douglas was sentenced to a one-year term of probation

on   July    18,      2018,    for   fraudulent       claims.       (Doc.       #    48).

Additionally, the Court ordered that Mr. Douglas complete 50

hours of community service, make restitution of $1,514.00,

and pay a special assessment of $100.00. (Id.).

      Mr. Steven reports that Mr. Douglas “has successfully

completed all of his court ordered special conditions” and

“has complied with all of his standard conditions as well.”

(Doc. # 56 at 1). Specifically, Mr. Steven explains that Mr.

Douglas “paid his restitution balance in full on August 27,

2018”    and    “successfully completed all required                       community

service hours on or about September 20, 2018.” (Id.).

      Furthermore,            “Mr.   Douglas         has       maintained       stable

residence       and    stable    employment”         as    a    recording       artist

manager.       (Id.).    Mr.    Douglas       has    had   no     new   arrests        or

outstanding warrants during his term of probation. (Id.).

Finally,       Mr.    Steven    reports       that   the       assigned    Assistant

United      States      Attorney     does      not    object       to     the       early

termination of Mr. Douglas’s probation. (Id.).

      In light of the probation officer’s recommendation and

Mr. Douglas’s exemplary conduct while on probation, the Court




                                          2
agrees that Mr. Douglas’s sentence of probation should be

terminated early.

    Accordingly, it is hereby

    ORDERED, ADJUDGED, and DECREED:

    The probation officer’s report requesting termination

prior to original expiration (Doc. # 55) is GRANTED. Gregory

Allen Douglas, Jr., is discharged from probation effective

immediately and the proceedings in the case are terminated.

    DONE and ORDERED in Chambers, in Tampa, Florida, this

18th day of January, 2019.




                             3
